Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The prior Office Action mailed on February 25, 2021, is hereby WITHDRAWN, as the prior Action incorrectly listed the grounds of rejection for claims 21-24. This Office Action VACATES AND REPLACES the Action previously mailed on February 25, 2021. The time period for response to the Office Action is reset to be based upon the mailing date of this Office Action.

Election/Restrictions
Applicant’s response to the restriction requirement, dated January 27, 2021, has been received and entered into the record. Applicant’s election of Group I, claims 1-4, 6, 8, 12- 13, 15, 17-19, 21-24, 30, 32-33, and 35-40, has been entered into the record. Applicant’s response has also canceled claims 42-43, 45-47, 50-52, and 54-55.
Claims 1-4, 6, 8, 12- 13, 15, 17-19, 21-24, 30, 32-33, and 35-40 are therefore pending and under examination, drawn to a method of producing regulator B cells and a resulting pharmaceutical product.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The cells of the claims are isolated from nature and although reflects the "hand of man" in its isolation, the isolation or fragmentation does not confer a marked structural difference from the naturally occurring product.  Eligibility requires more than the hand of man, to be eligible the claimed product must be both non-naturally occurring and markedly different from naturally occurring products. In the instant case the claimed isolated regulatory B cells do not markedly structurally differ from that found in nature.  As such, the claimed product is not patent eligible see analogous rationale in Association for Molecular Pathology v Myriad Genetics, Inc., 569 U.S. l, 133, S. Ct. 2107, 2116, 106, USPQ2d 1972 (2013)) set forth for isolated nucleic acids. See also MPEP 2106.04(c)(I)(B) and MPEP 2113 (Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.).
The limitation of adding a pharmaceutically acceptable carrier to the cells as recited in claim 40 is not sufficient to amount to significantly more than the judicial exception because the addition of a pharmaceutically acceptable carrier is a well-known method of making a biological material into a pharmaceutical product, and such additions were routine and conventional in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-13, 15, 17-19, 21-24, 33, and 37-40 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20130136754A1 (Tedder et al., cited in IDS), in view of Blair et al. (Immunity, 32:129-140, 2010, cited in IDS), Cazrnowicki et al. (J Allergy Clin Immunol. 2016 Jan;137(1):118-129) and Bouaziz et al. (Eur J Immunology, 40:2686-2691, 2010, cited in IDS).
Tedder teaches a method of producing B10 cells, a subset of B cells that regulate T cell mediated inflammatory responses through the secretion of interleukin-10 (IL-10), the method comprising contacting purified CD19+ B cells in culture with CpG, CD40L, and anti-IgM Ab for 48 hours (para. 0031). This method results in a population of regulatory B cells (Bregs) which produce IL-10 at a rate much greater than the baseline of untreated B cells (Figure 4).
Tedder further teaches that the phenotype of B10 cells can be determined by FACS (para. 0044).
Tedder further teaches that B10 cells may be enriched or purified from any tissue where they reside, including cord blood (para. 0049).
Tedder further teaches that the method of stimulation may be performed on a population of naive cells (para. 0045).
Tedder further teaches that the cells may be used to make pharmaceutical compositions with a pharmaceutically acceptable carrier (para. 0058).
While Tedder does not explicitly teach that the population of naïve B cells have a CD19+CD38intCD24int phenotype or that the population of transitional B cells have a +CD38hiCD24hi phenotype, Blair teaches that human CD19+CD24hiCD38hiB cells have previously been identified as immature transitional B cells (page 135, right column, second paragraph), and Czarnowicki teaches that naïve B cells have a CD19+CD38intCD24int phenotype (page 119, right column, second paragraph). Therefore, Tedder inherently teaches the properties of claims 13 and 15.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d. As the claimed cell types of Tedder are identical to the phenotypes taught by Blair and Czarnowicki, Tedder therefore anticipates claims 13 and 15.
While Tedder does not teach that the stimulated population of Bregs have the capacity to suppress the proliferation of CD4+ T cells, Bouaziz teaches that IL-10 produced by regulatory B cells reduces proliferation of CD4+ T cells, and that blocking IL-10 partially reverses this inhibitory effect (page 2688, left column, third paragraph). Therefore, Tedder inherently anticipates claims 21-24.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of US20090270268A1 (Furano et al.) 
As stated above, Tedder teaches all of the limitations of claim 4. However, Tedder does not teach pooling units of cord blood.
Furano teaches a method of isolating B cells from a pool of five different donors of peripheral blood mononuclear cells, a known source of B cells (para. 0054, 0125-0126, 0222-223). Furano also teaches that cord blood is a suitable source of lymphocytes, which includes B cells (para. 0186).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teaching of Furano to the method of Tedder to arrive at the claimed invention. As stated above, both peripheral blood and cord blood are useful sources of B cells. Furano teaches that multiple units of blood may be pooled together to result in a large supply of cells for purification. The teachings of Furano solve the need for a starting supply of B cells than what is available in a single unit of cord blood. Therefore, it would be obvious for one .

	Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of U.S. patent 6,503,509 (Vilen et al.).
	As stated above, Tedder teaches the limitations of claim 1. However, Tedder does not teach the use of an anti IgG antibody in culturing regulatory B cells.
	 Vilen teaches that desensitization of the B cell antigen receptor (BCR) is possible with an antibody targeting one or more surface immunoglobulin receptors, such as IgG (col. 9, line 64 through col. 10, line 20), and that such a treatment was desirable to prevent an autoimmune disease, in particular, by targeting autoreactive cells which would bind graft cells (claims 11-13 and col. 15, lines 11-16).
	 It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teaching of Vilen to the method of Tedder to arrive at the claimed invention. As Tedder teaches a method of generating regulatory B cells which inhibit an immune response, as stated above, it would be further desirable to inhibit the ability of B cells to bind antigens through the BCR to produce antibodies. The use of antibodies which target the BCR as taught by Vilen solves the problem of isolated B cells becoming autoreactive, especially in the context of allogeneic hematopoietic stem cell transplantation. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

s 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tedder in view of US20160152951A1 (Arya et al.). 
As stated above, Tedder teaches the limitations of claim 1. However, Tedder does not teach co-culture with IL-2.
Arya teaches that regulatory B cells can be co-cultured with CD4+ T cells in the presence of IL-2, which results in differentiation of T cells into regulatory T cells (Tregs).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teaching of Arya to the method of Tedder to arrive at the claimed invention. Both Tedder and Arya teach that regulatory B cells suppress resting and activated T cells. Even when cultured with IL-2, contact with Bregs results in T cells differentiating into regulatory T cells. The presence of regulatory T cells would further enhance the immunosuppressive environment created by the presence of regulatory B cells. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/            Examiner, Art Unit 1644               


/SHARON X WEN/            Primary Examiner, Art Unit 1644